



Execution Version


SECURITIES ACCOUNT CONTROL AGREEMENT
This Securities Account Control Agreement (as amended, restated, waived,
supplemented and/or otherwise modified from time to time, the "Agreement"),
dated as of June 20, 2019, by and among OFSCC-FS, LLC, a Delaware limited
liability company (the "Pledgor"), BNP PARIBAS, as administrative agent (in such
capacity, the "Administrative Agent"), CITIBANK, N.A., not in its individual
capacity but solely as collateral agent (the "Secured Party") and CITIBANK,
N.A., not in its individual capacity but solely as securities intermediary (in
such capacity, the "Securities Intermediary").
WHEREAS, the Pledgor is establishing with the Securities Intermediary (i) the
account in respect of the Secured Obligations referenced in the Credit Agreement
(as defined below) as the "Interest Collection Subaccount" as securities account
number 12266500 (the "Interest Collection Subaccount"), (ii) the account in
respect of the Secured Obligations referenced in the Credit Agreement (as
defined below) as the "Principal Collection Subaccount" as securities account
number 12266600 (the "Principal Collection Subaccount"), (iii) the account in
respect of the Obligations referenced in the Credit Agreement as the "Revolving
Reserve Account" as securities account number 12266800 (the "Revolving Reserve
Account"), (iv) the account in respect of the Secured Obligations referenced in
the Credit Agreement as the "Collateral Account" as securities account number
12266400 (the "Collateral Account") and (v) the account in respect of the
Secured Obligations referenced in the Credit Agreement as the "Payment Account"
as securities account number 12266700 (the "Payment Account" and, together with
the Interest Collection Subaccount, the Principal Collection Subaccount, the
Revolving Reserve Account and the Collateral Account, the "Covered Accounts"),
in each case, in the name set forth below;


WHEREAS, the Pledgor has granted a security interest in the Covered Accounts and
all property from time to time credited thereto to Citibank, N.A. (in such
capacity, the "Collateral Agent") for the benefit of the Secured Parties
pursuant to the Revolving Credit and Security Agreement, dated as of the date
hereof (the "Credit Agreement"), among the Pledgor, the Lenders party thereto,
the Administrative Agent, the Collateral Agent, the Securities Intermediary, OFS
Capital Corporation, a Delaware corporation, as servicer (in such capacity, the
“Servicer”), OFSCC-FS Holdings, LLC, a Delaware limited liability company, as
equityholder;
WHEREAS, pursuant to the Custodial and Loan Administration Agreement, dated as
of the date hereof (the "Custodial Agreement"), by and among the Pledgor,
Citibank, N.A., as custodian (the "Custodian"), and Virtus Group LP, as
collateral administrator and loan settlement administrator, the Pledgor has
engaged the Custodian as securities intermediary or bank, as applicable, with
respect to the Covered Accounts; and
WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in (or defined by reference in) the Credit Agreement.
The parties hereto agree as follows:





--------------------------------------------------------------------------------





Section 1.    Covered Accounts.
(a) The Pledgor hereby directs the Securities Intermediary to establish, and the
Securities Intermediary hereby does establish, the Covered Accounts. The
Securities Intermediary will maintain the Covered Accounts as a securities
intermediary in the name of "OFSCC-FS, LLC, subject to the lien of Citibank,
N.A., as Collateral Agent for the benefit of the Secured Parties."
(b)    The Securities Intermediary hereby confirms and agrees that:
(i)    the Covered Accounts shall be deemed to be "securities accounts" as
defined in Section 8-501(a) of the UCC and Article 1(1)(b) of the Hague
Convention on the Law Applicable to Certain Rights in Respect of Securities Held
with an Intermediary (the “Hague Securities Convention”) in respect of which the
Securities Intermediary is a “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC and an “intermediary” within the meaning of
Article 1(1)(c) of the Hague Securities Convention);
(ii)    the Securities Intermediary shall not change the name or account number
of any Covered Account or any component account or sub-account thereof without
the prior written consent of the Secured Party and the Administrative Agent;
(iii)    all securities or other property underlying any financial assets
credited to the Covered Accounts (other than cash) shall be registered in the
name of the Securities Intermediary, indorsed to the Securities Intermediary or
in blank or credited to another securities account maintained in the name of the
Securities Intermediary and in no case shall any financial asset credited to the
Covered Accounts be registered in the name of the Pledgor, payable to the order
of the Pledgor or specially indorsed to the Pledgor except to the extent the
foregoing have been specially indorsed to the Securities Intermediary or in
blank;
(iv)    all Collateral Loans delivered to the Securities Intermediary pursuant
to the Credit Agreement will be promptly credited to the Collateral Account and
all other property delivered to the Securities Intermediary pursuant to the
Credit Agreement will be promptly credited to the applicable Covered Account
specified in the Credit Agreement in accordance with the instructions provided
to it in accordance therewith and herewith;
(v)    the Covered Accounts are accounts to which financial assets are or may be
credited, and the Securities Intermediary shall, subject to the terms of this
Agreement, treat the Pledgor as entitled to exercise the rights that comprise
any financial asset credited to the Covered Accounts;
(vi)    the Securities Intermediary shall promptly deliver copies of all
statements, confirmations and other correspondence concerning the Covered
Accounts and/or any financial assets credited thereto simultaneously to each of
the Pledgor, the Secured Party and the Administrative Agent at the address for
each set forth in Section 9 of this Agreement. After the occurrence and during
the continuance of an Event of Default, in the event the Securities Intermediary
receives instructions to effect a securities transaction as contemplated in 12
CFR 12.1, the Pledgor acknowledges that upon its written request and at no
additional cost, it has the right to receive the notification from the
Securities Intermediary after the completion of such transaction as contemplated
in 12 CFR 12.4(a) or (b). The Pledgor agrees that, absent specific request, such
notifications shall not be provided by the Securities Intermediary





--------------------------------------------------------------------------------





hereunder, and in lieu of such notifications, the Secured Party shall make
available the statements in the manner required by the Loan Documents;
(vii)     each Covered Account and any rights or proceeds derived therefrom are
subject to a security interest in favor of the Secured Party arising under the
Credit Agreement; and
(viii)    at the time of its entry into the governing law provisions of the
Custodial Agreement or any other agreement between the Pledgor and the
Securities Intermediary governing the Covered Accounts (each such agreement,
including this Agreement, an “Account Agreement”) that are currently in force
and at each time of any later amendment to any Account Agreement that reaffirmed
such governing law provisions, the Securities Intermediary had an office located
in the United States of America that was not a temporary office and that engaged
in a business or other regular activity of maintaining securities accounts
within the meaning of Article 4(1)(a) of the Hague Securities Convention.
Section 2.    "Financial Assets" Election. The Securities Intermediary hereby
agrees that each item of property (including any security, investment property
or other financial asset or cash) credited to the Covered Accounts shall be
treated as a "financial asset" within the meaning of Section 8‑102(a)(9) of the
UCC.
Section 3.    Entitlement Orders.
(a)     Except as otherwise provided in this Section 3, the Securities
Intermediary shall comply with entitlement orders (as defined in Section
8‑102(a)(8) of the UCC) ("Entitlement Orders") originated by the Pledgor (or the
Servicer on its behalf) with respect to the Covered Accounts or the financial
assets credited thereto without further consent by the Secured Party.
(b)    If at any time the Securities Intermediary shall receive any Entitlement
Order from the Secured Party relating to any Covered Account or the financial
assets credited thereto, the Securities Intermediary shall comply with such
Entitlement Order without further consent by the Pledgor or any other person. In
the event that any Entitlement Order from the Secured Party conflicts with an
Entitlement Order from the Pledgor (or the Servicer on its behalf), and such
conflict is not otherwise resolved by the Secured Party and the Pledgor (or the
Servicer on its behalf) with written notice to the Securities Intermediary, the
Entitlement Order from the Secured Party shall govern.
(c)    If at any time the Secured Party notifies the Securities Intermediary
that the Secured Party will exercise exclusive control over the Covered Accounts
(a "Notice of Exclusive Control"), the Securities Intermediary will cease
complying with Entitlement Orders or other directions or instructions concerning
the Covered Accounts and the financial assets credited thereto originated by or
on behalf of the Pledgor (or the Servicer on its behalf) until such time, if
any, as such Notice of Exclusive Control is rescinded in writing by the Secured
Party.
(d)    Solely as among the Secured Party and the Pledgor, the Secured Party
agrees that it will not deliver a Notice of Exclusive Control unless an Event of
Default has occurred and is continuing.


Section 4.    Subordination of Lien; Waiver of Set‑Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in any Covered Account or any security
entitlement credited thereto, the Securities Intermediary hereby agrees that
such security interest shall be subordinate to the security interest of the
Secured Party, except as





--------------------------------------------------------------------------------





provided in the following sentence. The financial assets and other items
deposited in or credited to the Covered Accounts will not be subject to
deduction, set-off, banker's lien, or any other right in favor of any person
other than the Secured Party (except that the Securities Intermediary may set
off, free of the Secured Party's security interest (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Covered Accounts and (ii) the face
amount of any checks or other deposit items which have been credited to any
Covered Account but are subsequently returned unpaid for any reason, including
those returned without collection because of uncollected or insufficient funds).
Section 5.    Choice of Law. Both this Agreement and the Covered Accounts shall
be governed by the law of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary's jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Covered Accounts (as well as the security entitlements related
thereto) shall be governed by the law of the State of New York. To the extent
that any Covered Account (into which cash is credited as set forth herein) is
re-characterized as a "deposit account" (within the meaning of Section
9-102(a)(29) of the UCC), New York shall be deemed to be the "bank’s
jurisdiction" (within the meaning of Section 9-304(b) of the UCC). The parties
further agree that the law applicable to all the issues in Article 2(1) of The
Hague Securities Convention shall be the law of the State of New York. The
Pledgor and the Securities Intermediary agree that each and every Account
Agreement is hereby amended to provide that with respect to the Securities
Accounts, the law applicable to all issues specified in Article 2(1) of the
Hague Securities Convention shall be the laws of the State of New York.  The
Pledgor and the Securities Intermediary covenant that no amendment with respect
to any Account Agreement shall be entered into that would have the effect of
changing the parties’ choice of law set forth in the previous sentence without
the prior written consent of the Secured Party.
Section 6.    Conflict with Other Agreements. (a) In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail;
provided that, in the event of any conflict between this Agreement (or any
portion thereof) and the Credit Agreement (or any portion thereof), the terms of
the Credit Agreement shall prevail.
(b)    No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing, is
signed by all of the parties hereto.
(c)    The Securities Intermediary hereby confirms and agrees that:
(i)    Other than the Credit Agreement, there are no other agreements entered
into between the Securities Intermediary and the Pledgor with respect to the
Covered Accounts;
(ii)    It has not entered into, and until the termination of this Agreement
will not enter into, any agreement with any other person relating to any Covered
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with Entitlement Orders of such other person; and
(iii)    It has not entered into, and until the termination of this Agreement
will not enter into, any agreement with the Pledgor or the Secured Party
purporting to limit or condition the obligation of the Securities Intermediary
to comply with Entitlement Orders as set forth in Section 3 hereof.





--------------------------------------------------------------------------------





Section 7.    Adverse Claims. Except for the claims and interest of the Secured
Party and of the Pledgor in the Covered Accounts, and without independent
inquiry or investigation of any kind, the Securities Intermediary does not know
of any claim to, or interest in, any Covered Account or in any "financial asset"
(as defined in Section 8‑102(a)(9) of the UCC) credited thereto. If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any
Covered Account or in any financial asset carried therein, the Securities
Intermediary will promptly notify each of the parties hereto upon receiving
written notice or other actual knowledge thereof.
Section 8.    Successors; Assignment. The terms of this Agreement shall be
binding upon the parties hereto, and shall inure to the benefit of, the parties
hereto and their respective corporate successors or heirs and personal
representatives who obtain such rights solely by operation of law. The Secured
Party may assign its rights hereunder only with the express written consent of
the Securities Intermediary, the Administrative Agent, the Pledgor and the
Portfolio Manager.
Section 9.    Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be given in the same manner set
forth in Section 13.02 of the Credit Agreement.
Section 10.    Termination; Resignation of the Securities Intermediary. The
obligations of the Securities Intermediary to the Secured Party pursuant to this
Agreement shall continue in effect until the security interests of the Secured
Party in the Covered Accounts have been terminated pursuant to the terms of the
Credit Agreement and the Secured Party has notified the Securities Intermediary
of such termination in writing. The Secured Party agrees to provide Notice of
Termination in substantially the form of Exhibit A hereto to the Securities
Intermediary upon the request of the Pledgor on or after the termination of the
Secured Party's security interest in the Covered Accounts pursuant to the terms
of the Credit Agreement. The termination of this Agreement shall not terminate
the Covered Accounts or alter the obligations of the Pledgor to the Secured
Party and the Administrative Agent with respect to the Covered Accounts and the
financial assets credited thereto. The Securities Intermediary and any successor
thereto may at any time resign by giving sixty (60) days’ written notice by
registered, certified or express mail to the Secured Party, the Administrative
Agent and the Pledgor; provided that such resignation shall take effect only
upon the effective date of the appointment of a successor Securities
Intermediary acceptable to the Secured Party, the Administrative Agent and the
Pledgor, as evidenced by their written consent and the acceptance in writing by
such successor Securities Intermediary of such appointment and of its obligation
to perform its duties hereunder in accordance with the provisions hereof.
Subject to the preceding sentence, if on the sixtieth (60th) day after written
notice of resignation is delivered by a resigning party as described above, no
successor party or temporary successor Securities Intermediary has been
appointed in accordance herewith, the resigning party may petition a court of
competent jurisdiction in New York City for the appointment of a successor.
Section 11.    Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:
(a)    The Securities Intermediary is a "securities intermediary" within the
meaning of Section 8-102(a)(14) of the UCC and a "bank" within the meaning of
Section 9-102(a)(8) of the UCC;
(b)    The Covered Accounts have been established as set forth in the recitals
to this Agreement and will be maintained in the manner set forth herein until
the termination of this Agreement;
(c)    This Agreement is the legal, valid and binding obligation of the
Securities Intermediary, subject to (A) the effect of bankruptcy, insolvency or
similar laws and (B) general equitable principles (whether enforceability of
such principles is considered in a proceeding at law or in equity);





--------------------------------------------------------------------------------





(d)    The Securities Intermediary is duly organized and validly existing under
the laws of the jurisdiction of its organization and, if relevant under such
laws, in good standing;
(e)    The Securities Intermediary has the power to execute this Agreement and
any other documentation relating to this Agreement to which it is a party, to
deliver this Agreement and any other documentation relating to this Agreement
that it is required by this Agreement to deliver and to perform its obligations
under this Agreement and has taken all necessary action to authorize such
execution, delivery and performance; and this Agreement has been, and each other
document will be, duly executed and delivered by it;
(f)    Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;
(g)    All governmental and other consents that are required to have been
obtained by it with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with.
(h)    The Securities Intermediary is and shall at all times be a “qualified
custodian” as defined under Section 17 of the Investment Company Act of 1940, as
amended.
(i)    The Securities Intermediary will comply at all times with the duties of a
“securities intermediary” under Article 8 of the UCC and an “intermediary”
within the meaning of Article 1(1)(c) of the Hague Securities Convention.
Section 12.    Rights and Immunities; Indemnification, Fees and Expenses.
(a)    The Pledgor, the Administrative Agent and the Secured Party hereby agree
that the Securities Intermediary is released from any and all liabilities to the
Pledgor, the Administrative Agent and the Secured Party arising from the terms
of this Agreement and the compliance of the Securities Intermediary with the
terms hereof, except to the extent that such liabilities arise from the
Securities Intermediary's bad faith, willful misconduct, fraud, gross negligence
or reckless disregard of its duties and obligations. Without limitation to the
Securities Intermediary's rights, protections, immunities and indemnities under
this Agreement, each of the Administrative Agent, Securities Intermediary and
the Secured Party shall be entitled to the rights, protections, immunities and
indemnities afforded to them in the Credit Agreement and the other Loan
Documents.
(b)    The Pledgor acknowledges and agrees that each of the Collateral Agent,
the Securities Intermediary and the Administrative Agent shall be entitled to
all applicable fees, indemnities and reimbursements of costs and expenses set
forth in the Credit Agreement in connection with the execution, delivery and
performance of this Agreement and the exercise of their respective rights and
remedies hereunder.
(c)    This Section 12 shall survive the termination of this Agreement for any
reason whatsoever.


Section 13.    No Petition and Limited Recourse. Each of the parties hereto
(other than the Pledgor) agrees for the benefit of the Pledgor that the
provisions of Section 10.01 of the Credit Agreement are incorporated by
reference into this Agreement (mutatis mutandis). The provisions of this Section
13 shall survive the termination of this Agreement for any reason whatsoever.





--------------------------------------------------------------------------------





Section 14.    Counterparts. This Agreement may be executed in any number of
counterparts (including by e-mail), all of which shall constitute one and the
same instrument, and any party hereto may execute this Agreement by signing and
delivering one or more counterparts.
Section 15.    Certain Rights of Securities Intermediary.
(a)    This Agreement shall not subject the Securities Intermediary to any duty,
obligation or liability except as is expressly set forth herein and the
Securities Intermediary shall satisfy those duties expressly set forth in this
Agreement so long as it acts without bad faith, gross negligence or willful
misconduct. In particular (without implied limitation), the Securities
Intermediary need not investigate whether the Secured Party is entitled under
the Credit Agreement, or otherwise, to give any Entitlement Order, Notice of
Exclusive Control or any other directions, instructions or other orders in any
instance. Without limiting the generality of the foregoing, the Securities
Intermediary shall not be subject to any fiduciary or other implied duties and
the Securities Intermediary shall not have any duty to take any discretionary
action or exercise any discretionary powers.
(b)    The Securities Intermediary may rely upon the contents of any notice,
consent, instruction or other communication or document that the Securities
Intermediary believes in good faith to be genuine and from the proper person or
entity, without any further duty of inquiry or independent investigation on its
part. The Securities Intermediary shall have no duty to inquire into the
authority of the person giving any such notice or instruction.
(c)    Except with respect to the existence of the security interest granted by
the Pledgor in the Covered Accounts in favor of the Secured Party, the
Securities Intermediary shall not be deemed to have any knowledge (imputed or
otherwise) of: (i) any of the terms or conditions of the Credit Agreement or any
other document referred to herein or relating to any financing arrangement
between the Pledgor and Secured Party, or of any breach thereof, or (ii) any
occurrence or existence of a default. The Securities Intermediary has no
obligation to inform any person of any breach or to take any action in
connection with any of the foregoing, except such actions regarding the Covered
Accounts as are specified in this Agreement. The Securities Intermediary is not
responsible for the enforceability or validity of any security interest, whether
with respect to the Covered Accounts or otherwise, or whether pursuant to the
Credit Agreement, this Agreement or otherwise, and is not responsible for the
sufficiency of this Agreement for any purpose (including without limitation its
sufficiency to create or perfect any security interest; provided however that
the foregoing shall not be construed to release the Securities Intermediary from
performing its enumerated duties set forth in this Agreement).
Section 16.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be duly executed as of the date first above written.
OFSCC-FS, LLC,
as Pledgor


By: /s/ Tod Reichert
Name: Tod K. Reichert
Title: Managing Director




CITIBANK, N.A.,
as Secured Party


By: /s/ Thomas Varcados
Name: Thomas Varcados
Title: Senior Trust Officer




CITIBANK, N.A.,
as Securities Intermediary


By: /s/ Thomas Varcados
Name: Thomas Varcados
Title: Senior Trust Officer




BNP PARIBAS,
as Administrative Agent


By: /s/ David Lee
Name: David Lee
Title: Director
































[Signature page to Securities Account Control Agreement]









--------------------------------------------------------------------------------







EXHIBIT A
NOTICE OF TERMINATION
[Letterhead of Collateral Agent]
[Date]


Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Agency & Trust -
OFSCC-FS, LLC


Re:
Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement among you,
the undersigned and the other parties thereto (a copy of which is attached) is
terminated and you have no further obligations to the undersigned pursuant to
such Agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to securities account
numbers _________, ___________ and ___________ from OFSCC-FS, LLC. This notice
terminates any obligations you may have to the undersigned with respect to such
account, however nothing contained in this notice shall alter any obligations
which you may otherwise owe to OFSCC-FS, LLC pursuant to any other agreement.
You are instructed to deliver a copy of this notice by electronic mail to
OFSCC-FS, LLC.


Very truly yours,
CITIBANK, N.A.


By:    ___________________________________
Title:     ___________________________________














Exhibit A



